Title: [Wednesday June 12. 1776]
From: Adams, John
To: 


      On Wednesday June 12. 1776 Congress resolved, That a Committee of Congress be appointed by the name of a board of War and Ordinance to consist of five members, with a secretary, Clerks &c. and their extensive Powers are stated, Vol. 2. page 209 of the Journals On the 13th. Congress having proceeded to the Election of a Committee to form the board of War and ordinance, the following Members were chosen Mr. J. Adams, Mr. Sherman, Mr. Harrison, Mr. Wilson and Mr. E. Rutledge, and Richard Peters Esq. was elected Secretary. The Duties of this Board kept me in continual Employment, not to say Drudgery from this 12 of June 1776 till the Eleventh of November 1777 when I left Congress forever. Not only my Mornings and Evenings were filled up with the Croud of Business before the Board, but a great Part of my time in Congress was engaged in making, explaining and justifying our Reports and Proceedings. It is said there are Lawyers in the United States who receive five thousand Guineas a Year and many are named who are said to receive to the Amount of ten thousand dollars. However this may be I dont believe there is one of them who goes through so much Business, for all his Emoluments as I did for a Year and a half nearly that I was loaded with that office. Other Gentlemen attended as they pleased, but as I was Chairman, or as they were pleased to call it President, I must never be absent.
     